Exhibit 10.5

SUMMARY SHEET OF EXECUTIVE CASH COMPENSATION

The following table sets forth annual base salaries provided to the Company’s
principal executive officer, principal financial officer and other named
executive officers in 2017 and as adopted for 2018 by the Company’s Compensation
Committee (the “Committee”) on November 6, 2017.

 

Named Executive Officers

   2017 Base
Salary      2018 Base
Salary  

Karl G. Glassman, President and CEO

   $ 1,175,000      $ 1,225,000  

Matthew C. Flanigan, EVP and CFO

   $ 550,000      $ 572,000  

Perry E. Davis, EVP, President – Residential Products & Industrial Products

   $ 500,000      $ 512,000  

J. Mitchell Dolloff, EVP, President – Specialized Products & Furniture Products

   $ 500,000      $ 512,000  

Jack D. Crusa, SVP – Operations1

   $ 152,000        N/A  

 

1  As previously reported, Mr. Crusa notified the Company that his retirement
date is expected to be December 31, 2017. As determined in January 2017, as part
of Mr. Crusa’s retirement transition, he continued to receive an annual base
salary of $380,000 until April 2, 2017 when such rate was reduced to $190,000.
His salary rate was further reduced to $152,000 on July 9, 2017.

Except as noted below, the named executive officers are eligible to receive an
annual cash incentive under the Company’s 2014 Key Officers Incentive Plan
(filed March 25, 2014 as Appendix A to the Company’s Proxy Statement) (the
“KOIP”) in accordance with the 2018 KOIP Award Formula. We expect to adopt the
2018 Award Formula under the Company’s KOIP in March 2018. We expect the 2018
KOIP Award Formula to be largely similar to the 2017 KOIP Award Formula, under
which an executive officer is eligible to receive a cash award calculated by
multiplying his annual base salary at the end of the year by a percentage set by
the Compensation Committee (the “Target Percentage”), then applying the award
formula. Corporate Participants and Profit Center Participants are expected to
have separate award calculations based on factors defined in the 2018 KOIP Award
Formula. For 2018, those factors are expected to be based on the achievement of
Return on Capital Employed (60% relative weight), Cash Flow (for Glassman and
Flanigan) and Free Cash Flow (for Davis and Dolloff) each at 20% relative
weight, and Individual Performance Goals established outside the KOIP (20%
relative weight). The Target Percentages for 2017, and as adopted for 2018 by
the Committee on November 6, 2017, for the principal executive officer,
principal financial officer, and other named executive officers are shown in the
following table.

 

Named Executive Officers

   2017 KOIP
Target
Percentage     2018 KOIP
Target
Percentage  

Karl G. Glassman, President and CEO

     120 %      120 % 

Matthew C. Flanigan, EVP and CFO

     80 %      80 % 

Perry E. Davis, EVP, President – Residential Products & Industrial Products

     80 %      80 % 

J. Mitchell Dolloff, EVP, President – Specialized Products & Furniture Products

     80 %      80 % 

Jack D. Crusa, SVP – Operations1

     N/A       N/A  

 

1  As previously reported, Mr. Crusa notified the Company that his retirement
date is expected to be December 31, 2017. As determined in January 2017, as part
of Mr. Crusa’s retirement transition, he is participating, in 2017, in the
Company’s Key Management Incentive Compensation Plan (the “KMICP”), which is a
cash bonus plan for non-executive officers. The KMICP award formula for
Mr. Crusa was adopted on March 22, 2017 and included performance objectives
based on Return on Capital Employed (70% relative weight) and Free Cash Flow
(30% relative weight). It will be calculated by multiplying his weighted average
annual base salary for 2017 by his target percentage of 60%, then applying the
award formula. For more information about the KMICP as it applies to Mr. Crusa
for 2017, refer to the Company’s Form 8-K filed March 27, 2017. Given his
December 31, 2017 retirement, Mr. Crusa will not participate in the KOIP or the
KMICP in 2018.



--------------------------------------------------------------------------------

Individual Performance Goals. On November 6, 2017, the Committee adopted
Individual Performance Goals (“IPGs”) for our named executive officers. Except
as noted below, the 2017 KOIP Award Formula recognizes, and the 2018 KOIP Award
Formula is expected to recognize, that 20% of each executive’s cash award in
2017 and 2018 respectively, under our KOIP will be based on the achievement of
the IPGs. The IPGs for our named executive officers in 2018 are, and for 2017,
were:

 

Named Executive Officers

  

2017 IPGs

  

2018 IPGs

Karl G. Glassman
President and CEO

   Strategic planning and succession planning    Implementation of growth
strategy and succession planning

Matthew C. Flanigan
EVP and CFO

   Strategic planning, information technology improvements, succession planning
and efficiency initiatives    Implementation of growth strategy, succession
planning and financial partner initiatives

Perry E. Davis
EVP, President – Residential
Products & Industrial Products

   Growth initiatives and succession planning    Supply chain and growth
initiatives and succession planning

J. Mitchell Dolloff
EVP, President – Specialized Products
& Furniture Products

   Strategic planning, succession planning and efficiency initiatives   
Implementation of growth strategy, succession planning and efficiency
initiatives

Jack D. Crusa
SVP –Operations1

   None assigned    N/A

 

1  Mr. Crusa notified the Company that his retirement date is expected to be
December 31, 2017. As determined in January 2017, as part of Mr. Crusa’s
retirement transition, he is participating in the KMICP in 2017, which is a cash
bonus plan for non-executive officers. As such, he did not receive IPGs for
2017.    Given his December 31, 2017 retirement, Mr. Crusa will not have IPGs in
2018.

The achievement of the IPGs is measured by the following schedule.

Individual Performance Goals Payout Schedule

(1-5 scale)

 

Achievement

   Payout  

1 – Did not achieve goal

     0 % 

2 – Partially achieved goal

     50 % 

3 – Substantially achieved goal

     75 % 

4 – Fully achieved goal

     100 % 

5 – Significantly exceeded goal

     up to 150 % 

 

2